Citation Nr: 0329144	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
disabilities.

2.  Entitlement to an increased evaluation for hypertensive 
cardiomyopathy with left ventricular hypertrophy, previously 
rated as hypertension, evaluated as 10 percent disabling 
prior to February 7, 2002.

3.  Entitlement to an increased evaluation for hypertensive 
cardiomyopathy with left ventricular hypertrophy, evaluated 
as 30 percent disabling after February 6, 2002.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1979 to December 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In July 2002, the RO granted the veteran's request 
for an increased evaluation for a heart disability.  The 
rating was raised from 10 to 30 percent, and the rating 
criteria used to evaluate the veteran's condition was changed 
from 38 C.F.R. Part 4, Diagnostic Code 7101, to 38 C.F.R. 
Part 4, Diagnostic Code 7007.  This is not a full grant of 
the benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue remains before the Board.  


REMAND

The veteran began this appeal in 1994 when he asked that his 
heart disability and migraine disorder be rated higher then 
they were then rated.  He also stated that as a result of the 
two disabilities, he was also experiencing anxiety, 
depression, and other manifestations and symptoms of a 
psychiatric disability.  As such, he requested that service 
connection be granted for a mental disorder.  As a result of 
his claim, the veteran underwent VA examinations, the results 
thereof were forwarded to the RO.  Upon receiving the 
examination reports, the RO concluded that increases for a 
heart disability and migraine headaches were not warranted.  
The RO also deduced that the evidence did not support the 
veteran's claim for entitlement to service connection for a 
psychiatric disability.

The rating action was forwarded to the veteran who, upon 
reflection, submitted a notice of disagreement.  Since that 
time, the veteran's numerous VA and private medical records 
have been obtained and included in the claims folder for 
review.  The record reflects that over the course of this 
appeal, the veteran has undergone a neurology examination in 
October 1994, a cardiology examination also in October 1994, 
and two general VA medical examinations in October 1999 and 
February 2002.  

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holding in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), have not been fulfilled 
regarding the issues on appeal.  See also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  

Review of the claims file reveals that the RO issued 
Supplemental Statements of the Case [SSOC] in August 2002 and 
June 2003.  A review of those documents does not reveal a 
complete reference to the VCAA.  Moreover, a review of the 
VCAA letter issued by the RO in December 2002 does not reveal 
that the veteran was notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claim.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, and of significance in this instance, the rating 
criteria for evaluating heart disabilities has changed during 
the course of the appeal.  The most recent VA medical 
examination report did not contain clinical findings 
addressing the revised criteria.  The record also reflects 
that the veteran has never undergone a specific VA-sponsored 
psychiatric evaluation in order to determine whether the 
veteran is suffering from any psychiatric disorder secondary 
to his service-connected disabilities or from his military 
service.  Hence, in returning the claim to the RO, the 
veteran should be afforded contemporaneous and thorough VA 
psychiatric, neurology, and cardiology examinations in order 
to determine the current severity of the veteran's service-
connected disabilities and to discover whether he has a 
disability possibility related to his military service or a 
service-connected disability.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991); also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).    

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the names of all private and VA 
Medical Centers from which he has 
received treatment for a heart 
disability, a psychiatric disorder, and 
migraine headaches since January 2002, 
and to provide the approximate dates of 
treatment.  Ask the veteran to provide an 
appropriate release for each private care 
provider.  Obtain and associate with the 
claims file all treatment records of 
which the veteran provides notice.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

2.  The RO should arrange for 
comprehensive VA examinations in the 
following medical specialties:  
neurology, psychiatry, and cardiology.  
All indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder should be provided to the 
examiners for review prior to the 
examinations.  

The psychiatrist should ascertain whether 
the appellant now has a psychiatric 
disability and whether it is at least as 
likely as not that the disability is 
related to the veteran's military service 
or to his service-connected heart 
disability and migraine headaches.  If 
this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  The 
opinion is to be entered only after 
examination of the veteran and review of 
the claims folder.  

With respect to the neurology 
examination, the examination is for the 
purposes of determining the current 
nature and severity of the veteran's 
migraine headache disorder.  The examiner 
should discuss whether the disorder 
results in any characteristic prostrating 
attacks with an estimation as to the 
average number of any such attacks over 
the past several months, or whether or 
not the disorder has resulted in very 
frequent completely prostrating and 
prolonged attacks producing severe 
economic inadaptability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  A complete rationale should be 
provided.

Finally, the veteran should undergo a 
cardiovascular examination, by an 
appropriate specialist, in order to 
determine the debilitating effects, 
manifestations, and symptoms of the 
veteran's service-connected heart 
disorder.  With the veteran's consent and 
if medically advisable, exercise stress 
testing should be conducted.  The 
examiner must also indicate whether the 
heart disease results in any limitation 
of activity, particularly, the extent to 
which the veteran is precluded from 
employment by his hypertension / 
hypertensive heart disease.

Additionally, in order to facilitate 
adjudication under the rating criteria 
for hypertensive heart disease, the 
examiner should indicate whether the 
veteran's hypertensive heart disease is 
best characterized as resulting in:

a)  Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent, or

b)  More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent; or

c)  Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X- 
ray; or

d)  Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

Each of the rating criteria should be 
addressed during the VA examination, or 
the examiner should provide a reason as 
to why certain testing could not be 
performed or certain measurements or 
opinions could not be rendered.

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  The examiner should 
indicate it whether the claims folder was 
reviewed.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).     

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.   

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



